COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:        Amy Powell v. USAA Casualty Insurance Co.

Appellate case number:      01-19-00308-CV

Trial court case number:    2017-22800

Trial court:                157th District Court of Harris County

Date motion filed:          April 28, 2021

Party filing motion:        Appellant

       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 49.1, 49.3.


Judge’s signature:    /s/ April L. Farris
                      Acting individually     Acting for the Court


Panel consists of Chief Justice Radack and Justices Goodman and Farris.


Date: June 3, 2021